Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied, with leave to the defendant-respondent, to answer within twenty days after service of order on payment of said costs. Facts sufficient to constitute a cause of action are set forth in the amended complaint. It is alleged in part that when the defendants took over the operation and control of the theatre and its business, each of them “ knew of the aforesaid contracts, and assumed and adopted the same as if the same were signed by the defendant Edjomac Amusement Corporation and each of them individually; and for a long time thereafter operated the said theatre under, pursuant to, and in accordance with the terms of the said contracts.” Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.